Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 1 of 14        PageID #:
                                   1669



                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


 HANNAH DAVID, Individually and on          Civ. No. 20-00002 JMS-WRP
 behalf of her minor daughter B.D.,
                                            ORDER (1) DENYING PLAINTIFFS’
             Plaintiffs,                    MOTION FOR CERTIFICATION OF
                                            DEFENDANT GINA
       vs.                                  KAULUKUKUI’S APPEAL AS
                                            FRIVOLOUS, ECF NO. 187; AND
 CATHY BETTS, DIRECTOR OF THE               (2) DENYING SUBSTANTIVE
 DEPARTMENT OF HUMAN                        JOINDER, ECF NO. 198
 SERVICES, STATE OF HAWAII; ET
 AL.,

           Defendants.
 ________________________________

 AND RELATED CROSSCLAIMS
 AND COUNTERCLAIM.


  ORDER (1) DENYING PLAINTIFFS’ MOTION FOR CERTIFICATION
 OF DEFENDANT GINA KAULUKUKUI’S APPEAL AS FRIVOLOUS, ECF
   NO. 187; AND (2) DENYING SUBSTANTIVE JOINDER, ECF NO. 198

                               I. INTRODUCTION

             On March 31, 2021, this court issued an Order that, among other

 matters, denied a motion by co-Defendant Gina Kaulukukui (“Kaulukukui”)

 seeking to dismiss federal claims against her in the First Amended Complaint

 (“FAC”) based on her assertion of qualified immunity. See ECF No. 176; David v.

 Betts, 2021 WL 1234499 (D. Haw. Mar. 31, 2021) (“March 31, 2021 Order”). In
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 2 of 14                      PageID #:
                                   1670



 part, the March 31, 2021 Order concluded that—accepting the FAC’s factual

 allegations as true—the FAC “plausibly alleges that Kaulukukui was responsible,

 at least in part, for a violation of Plaintiffs’ constitutional right of familial

 association that was clearly established long before 2019.” 2021 WL 1234499, at

 *5.1 Kaulukukui filed an interlocutory appeal of that denial of qualified immunity,

 ECF No. 179, which is now pending in the Ninth Circuit Court of Appeals, ECF

 No. 182.

               “[A] proper appeal from a denial of qualified immunity automatically

 divests the district court of jurisdiction to require the appealing defendant[] to

 appear for trial, [but] a frivolous or forfeited appeal does not[.]” Chuman v.

 Wright, 960 F.2d 104, 105 (9th Cir. 1992) (citing Apostol v. Gallion, 870 F.2d

 1335, 1339 (7th Cir. 1989)). Accordingly, the Ninth Circuit has “authorized the

 district court to go forward in appropriate cases by certifying [in writing] that an

 appeal is frivolous or waived.” Rodriguez v. Cnty. of L.A., 891 F.3d 776, 791 (9th

 Cir. 2018) (citations omitted). And so, on April 30, 2021, Plaintiffs—seeking to

        1
           The March 31, 2021 Order stated that Kaulukukui is a “Kauai County police officer,”
 David, 2021 WL 1234499, at *1, as the FAC alleges that Kaulukukui is “employed by the Kauai
 County Police Department,” ECF No. 119 at PageID # 931, and that “on December 2, 2019,
 Defendant Keahiolalo met with Defendant Kaulukukui from the Kauai County Police
 Department,” id. at PageID # 934. In Opposition to the present Motion, Kaulukukui’s counsel
 affirmatively attests that Kaulukukui “is a civilian employed by the Kauai Police Department as
 its Domestic Violence Program Coordinator.” ECF No. 195-1 at PageID # 1620. With that
 clarification, it nevertheless appears to be undisputed that Kaulukukui is a government official
 who acted under color of law for purposes of 42 U.S.C. § 1983.


                                                2
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 3 of 14              PageID #:
                                   1671



 proceed against Kaulukukui during (or despite) the appeal—filed a “Motion for

 Certification of Defendant Gina Kaulukukui’s Appeal as Frivolous, and for an

 Order that the District Court will Maintain Pendent Jurisdiction of the Instant

 Action,” ECF No. 187 (the “Motion for Certification as Frivolous”), and co-

 Defendant William Keahiolalo (“Keahiolalo”) filed a substantive joinder, ECF No.

 198.

              Based on the following, the Motion for Certification as Frivolous and

 the substantive joinder are both DENIED. Although the court is confident in its

 ruling that Kaulukukui is not entitled to qualified immunity when assuming the

 FAC’s factual allegations are true (see David, 2021 WL 1234499, at *5), the court

 cannot say that an appeal would be “frivolous.” Thus, under Chuman, the court

 presently lacks authority to require Kaulukukui to appear for trial, at least as to the

 federal claims. And because the state law claims against Kaulukukui are

 intertwined with the federal claims, the entire action is STAYED as to Kaulukukui

 pending her appeal. Further proceedings are necessary to decide whether the court

 should expand the scope of that stay as to all other claims and Defendants.

 ///

 ///

 ///



                                            3
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 4 of 14           PageID #:
                                   1672



                                 II. DISCUSSION

 A.    Relevant Background

              The court relies on the March 31, 2021 Order for the relevant factual

 background, which is not repeated here. To summarize, the court concluded that,

 for purposes of a qualified immunity analysis, it was clearly established well

 before 2019 that “the Constitution protects family relationships and a parent’s right

 to the care, custody, control, and management of their children.” David, 2021 WL

 1234499, at *5 (quoting Wooley v. City of Baton Rouge, 211 F.3d 913, 920-21 (5th

 Cir. 2000)). That is, it was

              clearly establishe[d] [before 2019] that the rights of
              parents and children to familial association under the
              Fourteenth, First, and Fourth Amendments are violated if
              a [government] official removes children from their
              parents without their consent, and without a court order,
              unless information at the time of the seizure, after
              reasonable investigation, establishes reasonable cause to
              believe that the child is in imminent danger of serious
              bodily injury, and the scope, degree, and duration of the
              intrusion are reasonably necessary to avert the specific
              injury at issue.

 Id. (quoting Keates v. Koile, 883 F.3d 1228, 1237-38 (9th Cir. 2018)).

              The court next determined that the FAC alleges enough “to infer that

 Kaulukukui knew about the February 14, 2012 Stipulation and Order—and thus

 knew that Keahiolalo ‘shall have no visitation, supervised or otherwise, with



                                           4
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 5 of 14                    PageID #:
                                   1673



 [B.D],’ when she prepared the Family Court petition on December 2, 2019.” Id. at

 *6 (quoting the February 14, 2012 Stipulation and Order, ECF No. 134-3 at

 PageID # 1022). Thus “she could have known that Keahiolalo had no authority to

 file a [Temporary Restraining Order] on behalf of B.D., as a Hawaii Family Court

 judge later determined (as also alleged in the FAC).” Id. (citing the FAC, ECF No.

 119 at PageID # 940)). In short, “the FAC plausibly alleges that Kaulukukui

 knowingly assisted in the wrongful removal of B.D. from David’s custody in

 violation of Plaintiffs’ rights to familial association.” Id. Given those findings,

 Kaulukukui did not meet the two-part test for entitlement to qualified immunity.

 Id. at **6-7. 2

 B.     Applicable Standards

               “[A] district court’s denial of a claim of qualified immunity, to the

 extent that it turns on an issue of law, is an appealable ‘final decision’ within the

 meaning of 28 U.S.C. § 1291 notwithstanding the absence of a final judgment.”

 Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). “This is so because qualified

 immunity—which shields Government officials from liability for civil damages

 insofar as their conduct does not violate clearly established statutory or


        2
         The court, however, concluded that Kaulukukui is entitled to qualified immunity as to
 an Amended Crossclaim brought by co-Defendant Keahiolalo asserting violations of
 Keahiolalo’s constitutional rights. See David, 2021 WL 1234499, at *10.


                                                5
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 6 of 14                       PageID #:
                                   1674



 constitutional rights—is both a defense to liability and a limited entitlement not to

 stand trial or face the other burdens of litigation.” Ashcroft v. Iqbal, 556 U.S. 672,

 672 (2009) (citations and internal quotation marks omitted).

                “The filing of a notice of appeal is an event of jurisdictional

 significance—it confers jurisdiction on the court of appeals and divests the district

 court of its control over those aspects of the case involved in the appeal.” Griggs

 v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). And such is the case

 with an appeal of a denial of qualified immunity, at least “to the extent that it turns

 on an issue of law.” Mitchell, 472 U.S. at 530; see also, e.g., Padgett v. Wright,

 587 F.3d 983, 985 (9th Cir. 2009) (“[A] pretrial appeal of an order denying

 qualified immunity normally divests the district court of jurisdiction to proceed

 with trial[.]”) (citing Chuman, 960 F.2d at 105).3




        3
           Although these cases refer to a divestiture of a district court’s “jurisdiction,” this
 “‘divestiture of jurisdiction rule is not based upon statutory provisions or the rules of civil or
 criminal procedures.’” Rodriguez, 891 F.3d at 790 (quoting United States v. Claiborne, 727 F.2d
 842 850 (9th Cir. 1984)). “‘Instead, it is a judge made rule originally devised in the context of
 civil appeals to avoid confusion or waste of time resulting from having the same issues before
 two courts at the same time.’” Id. (quoting Claiborne, 727 F.2d at 850). And because “the
 Supreme Court has since made clear that ‘only Congress may determine a lower federal court’s
 subject-matter jurisdiction,’” id. (quoting Hamer v. Neighborhood Hous. Servs. of Chicago, 138
 S. Ct. 13, 17 (2017), a district court does not necessarily lose all power to act against an
 appealing defendant. Rather, this “divestiture rule” is “more accurately characterized as [a]
 ‘mandatory claim-processing rule[]’ that may be applied in a ‘less stern’ manner than true
 jurisdictional rules.” Id. (quoting Hamer, 138 S. Ct. at 17).


                                                 6
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 7 of 14              PageID #:
                                   1675



              Courts, however, “have created an exception to the ‘divestiture rule.’”

 Rodriguez, 891 F.3d at 790. “Recognizing the importance of avoiding uncertainty

 and waste, but concerned that the appeals process might be abused to run up an

 adversary’s costs or to delay trial, [the Ninth Circuit has] authorized the district

 court to go forward in appropriate cases by certifying that an appeal is frivolous or

 waived.” Id. at 790-91 (citing Chuman, 960 F.2d at 105) (other citations omitted).

 “‘In the absence of such certification,’ however, ‘the district court is automatically

 divested’ of its authority ‘to proceed with trial pending appeal.’” Id. (quoting

 Chuman, 960 F.2d at 105).

 C.    Application of Standards

              Plaintiffs’ Motion for Certification as Frivolous invokes Chuman, and

 argues that Kaulukukui’s appeal of the March 31, 2021 Order is “frivolous” and

 brought in bad faith. ECF No. 187-1 at PageID ## 1559-60. After careful

 consideration, the court disagrees.

              “An appeal is frivolous if it is ‘wholly without merit.’” United States

 v. Kitsap Physicians Serv., 314 F.3d 995, 1003 n.3 (9th Cir. 2002) (citation

 omitted). “[A] frivolous qualified immunity claim is one that is unfounded, ‘so

 baseless that it does not invoke appellate jurisdiction.’” Marks v. Clarke, 102 F.3d

 1012, 1017 n.8 (9th Cir. 1996) (quoting Apostol, 870 F.2d at 1339). For example,



                                            7
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 8 of 14                        PageID #:
                                   1676



 an appeal would be frivolous where “the disposition is so plainly correct that

 nothing can be said on the other side.” Dagdagan v. City of Vallejo, 682 F. Supp.

 2d 1100, 1116 (E.D. Cal. 2010) (citations omitted), aff’d sub nom., Dagdagan v.

 Wentz, 428 F. App’x 683 (9th Cir. 2011).4

                Here, the court is confident in its March 31, 2021 decision that the

 FAC contains enough factual allegations against Kaulukukui that, if true, would

 constitute a violation of a clearly-established constitutional right of familial

 association. The FAC alleges that B.D. was removed from her mother’s (David’s)

 custody and placed with her natural father (Keahiolalo) despite the February 14,


        4
           An interlocutory appeal from a denial of qualified immunity could also be “frivolous” if
 it does not “turn[] on an issue of law.” Mitchell, 472 U.S. at 530. In this regard, it is important
 that Kaulukukui is appealing from a denial of a motion to dismiss, where the court assumes the
 well-pled factual allegations are true (in contrast to a denial at a summary-judgment stage, which
 could be based only on a dispute of material fact). See Iqbal, 556 U.S. at 673-75 (explaining that
 an appellate court has jurisdiction over a denial of qualified immunity decided at a motion-to-
 dismiss stage because “[e]valuating the sufficiency of a complaint is not a ‘fact-based’ question
 of law[.]”). At a summary-judgment stage, however, an appellate court would not have
 jurisdiction to consider an interlocutory appeal of a denial of qualified immunity to the extent
 that denial was based on a genuine dispute of material fact. See, e.g., Est. of Anderson v. Marsh,
 985 F.3d 726, 733 (9th Cir. 2021) (concluding that an appellate court lacks jurisdiction over an
 interlocutory appeal of a denial of qualified immunity that “challenges only the district court’s
 determination that there is a genuine factual dispute as to whether [the constitution was
 violated]”). District courts have found such qualified-immunity appeals to be frivolous. See,
 e.g., Murrietta-Golding through Lopez v. City of Fresno, 2021 WL 22447, at *3 (E.D. Cal. Jan.
 4, 2021) (“[B]ecause qualified immunity was denied because more than one reasonable inference
 was possible from the videotape, and the Plaintiffs’ version of events shows a violation of clearly
 established Fourth Amendment law, the Court concludes that Villalvazo’s appeal is ‘frivolous’
 for purposes of Chuman.”). But because Kaulukukui appealed at a motion-to-dismiss stage,
 these concerns do not apply and the Ninth Circuit has jurisdiction even if the facts as alleged
 later prove to be wrong.


                                                 8
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 9 of 14              PageID #:
                                   1677



 2012 Stipulation and Order that, allegedly, “‘did not directly or indirectly,

 authorize Keahiolalo to obtain or receive custody of B.D.’” David, 2021 WL

 1234499, at *1 (quoting the FAC, ECF No. 119 at PageID # 935). The court

 concluded that the FAC alleged enough to plausibly infer that Kaulukukui could

 have known about the February 14, 2012 Stipulation and Order when she prepared

 the December 2020 petition for filing with the Hawaii Family Court that would

 authorize the removal of B.D. (or knew soon after the removal occurred). Id. at *3.

 That is, the FAC alleged enough to plausibly infer that Kaulukukui could have

 known that the placement of B.D. with Keahiolalo was wrongful and in violation

 of the February 14, 2012 Stipulation and Order, and that Kaulukukui acted in

 concert with other Defendants to mislead the Hawaii Family Court. Id.

              Nevertheless, the court recognizes that it had to make certain

 inferences about Kaulukukui’s actions from all the factual allegations against other

 Defendants, and that its qualified-immunity decision must be based only on the

 facts as pleaded in the FAC. The standard for certifying an appeal as “frivolous”

 requires the court to find that an appeal is “so baseless that it does not invoke

 appellate jurisdiction,” Marks, 102 F.3d at 1017 n.8, such as where “nothing can be

 said on the other side,” Dagdagan, 682 F. Supp. 2d at 1116. Even if the court

 believes it was correct (indeed, even if the Ninth Circuit ultimately affirms the



                                            9
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 10 of 14                            PageID #:
                                    1678



  court’s decision), the court cannot say that an appeal would be completely baseless

  such that “nothing can be said on the other side.” Id. (emphasis added). See, e.g.,

  Suzuki v. Cnty. of Contra Costa, 2019 WL 4674418, at *2 (N.D. Cal. Sept. 25,

  2019) (“[A] district court’s belief that parties are unlikely to prevail on appeal is

  insufficient alone to warrant certification of the appeal as frivolous.”) (citation

  omitted); O’Connell v. Smith, 2014 WL 12819563, at *2 (C.D. Cal. Jan. 7, 2014)

  (declining to certify a qualified-immunity appeal as frivolous even though the facts

  and law “almost necessarily indicate that an appeal of such a finding lacks

  support”); Castro v. Melchor, 760 F. Supp. 2d 970, 1002 (D. Haw. 2010) (“The

  Court stands by its ruling in the Summary Judgment Order that Defendant Bauman

  is not entitled to qualified immunity . . . . This Court, however, cannot find that

  Defendant Bauman’s claim of qualified immunity is frivolous.”); J.P. by and

  through Villanueva v. Cnty. of Alameda, 2018 WL 3845890, at *2 (N.D. Cal. Aug.

  13, 2018) (similar). 5


         5
           Plaintiffs also argue that the court should certify the appeal as frivolous because
  Kaulukukui brought it in bad faith and solely for the purposes of delay. ECF No. 187-1 at
  PageID ## 1559-60. In support, one of Plaintiffs’ attorneys levels disturbing detailed allegations
  of a “profanity-laden rant against Plaintiff[s’] lead attorney” made by Kaulukukui’s counsel
  during a teleconference. ECF No. 187-2 at PageID # 1565. In response, Kaulukukui’s counsel
  acknowledges he told that attorney that Plaintiff’s lead-counsel’s prior actions in this case had
  “burned up a lot of good will and trust” and thus he “was not inclined to agree to extend
  deadlines which had already passed.” ECF No. 195-1 at PageID # 1623. Kaulukukui’s counsel,
  however, categorically denies the “profanity-laden rant.” See id. at PageID ## 1624-26. It
  appears obvious from counsels’ dueling declarations that the emotional circumstances of the
                                                                                        (continued . . .)

                                                    10
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 11 of 14                         PageID #:
                                    1679



                 In short, Kaulukukui’s interlocutory appeal of the denial of qualified

  immunity is not frivolous (even if the court believes it is without merit). The

  Motion to Certify Appeal as Frivolous and substantive joinder are DENIED.

  D.     Proceedings Are Stayed Against Kaulukukui

                 Although Chuman refers to a district court being “automatically

  divested of jurisdiction to proceed with trial pending appeal,” 960 F.2d at 105

  (emphasis added), it is more precise to say that a non-frivolous notice of appeal

  “confers jurisdiction on the court of appeals and divests the district court of its

  control over those aspects of the case involved in the appeal.” Griggs, 459 U.S at

  58 (emphases added). The court views Griggs as precluding any further pre-trial

  proceedings against Kaulukukui that involve qualified immunity—which

  necessarily include discovery and other burdens of litigation regarding whether she

  could have violated Plaintiffs’ constitutional rights—because “those aspects of the


  (. . . continued)
  litigation between the parties have carried over into the interaction between their attorneys. This
  back and forth only wastes the court’s (and the parties’) time. In this regard, “[t]he parties are
  advised to chill.” Mattel v. MCA Records, Inc., 296 F.3d 894, 908 (9th Cir. 2002).
           In any event, the court need not resolve any conflicts between counsel. The court is not
  convinced that the appeal was brought in bad faith or for purposes of improper delay. Indeed,
  the Supreme Court in Behrens v. Pelletier, 516 U.S. 299 (1996), acknowledges that interlocutory
  appeals of denials of qualified immunity inherently cause delay and “afford[] an opportunity for
  abuse.” Id. at 310. But Behrens reiterates that the very purpose of Chuman and similar cases is
  to “weed out frivolous claims” and “thereby minimize[] disruption of the ongoing proceedings.”
  Id. at 310-11. And for the reasons stated, Kaulukukui’s interlocutory appeal survives this
  screening—it is not “frivolous.”


                                                  11
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 12 of 14               PageID #:
                                    1680



  case [are] involved in the appeal.” Id.; see also Andrade Rico v. Beard, 2019 WL

  4127206, at *3 (E.D. Cal. Aug. 30, 2019) (“Other courts have similarly held that

  the interlocutory appeal on the issue of immunity requires the district court to stay

  pretrial proceedings on claims subject to that immunity.”) (citation omitted). As

  the Supreme Court reiterated in Behrens, “the [qualified immunity] defense is

  meant to give government officials a right, not merely to avoid ‘standing trial,’ but

  also to avoid the burdens of ‘such pretrial matters as discovery . . . , as inquiries of

  this kind can be peculiarly disruptive of effective government.” 516 U.S. at 308

  (quoting Mitchell, 472 U.S. at 526) (internal quotation marks and brackets

  omitted).

               The court, therefore, STAYS any proceedings against Kaulukukui that

  involve federal law, pending resolution of her Ninth Circuit interlocutory appeal of

  the March 31, 2021 Order. Moreover, although federal qualified immunity does

  not shield a defendant from state law claims, see Cousins v. Lockyer, 568 F.3d

  1063, 1072 (9th Cir. 2009), the court also imposes the stay as to the FAC’s state

  law negligence/negligent infliction of emotional distress claim against Kaulukukui.

  As the March 31, 2021 Order analyzed, Plaintiffs’ negligence claim is based on the

  same factual allegations that comprise the federal claims. It is based on allegations

  that Kaulukukui negligently increased a risk of harm to B.D. and breached a “duty



                                             12
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 13 of 14             PageID #:
                                    1681



  to avoid any affirmative acts which worsen the situation of [Plaintiffs].” David,

  2021 WL 1234499, at *8 (citation omitted). And just as it denied Kaulukukui

  qualified immunity on the federal claims, the court denied a state-law qualified

  privilege (at the motion-to-dismiss stage) as to the negligence-based claim. Id. In

  short, allowing Plaintiffs to proceed with their state-law claim would necessarily

  encroach upon the (now-stayed) federal claims—it would improperly interfere with

  “those aspects of the case involved in the appeal.” Griggs, 459 U.S at 58. The

  stay applies to all claims against Kaulukukui.

  E.    A Stay Against Other Defendants

               Given the stay as to claims against Kaulukukui, the question remains

  whether the court should stay all proceedings as to the claims against the other

  Defendants (including cross-claims and counterclaims). In this regard, Kaulukukui

  has already filed a separate Motion to Stay Action Pending Interlocutory Appeal,

  ECF No. 196. The court previously notified the parties that, should the court deny

  Plaintiffs’ Motion for Certification as Frivolous, it would allow the parties “to

  address whether the entire action should be stayed, or whether any aspects of the

  action could proceed while the action is stayed as to federal claims against

  Kaulukukui.” ECF No. 201. Accordingly, the court will set a briefing schedule by

  a separate notice, and will decide the Motion to Stay Action Pending Interlocutory



                                            13
Case 1:20-cv-00002-JMS-WRP Document 202 Filed 06/09/21 Page 14 of 14                     PageID #:
                                    1682



  Appeal in a subsequent order, i.e., decide whether or not to extend the stay of

  proceedings against Kaulukukui to the rest of the action.

                                    III. CONCLUSION

                For the foregoing reasons, Plaintiffs’ Motion for Certification of

  Defendant Gina Kaulukukui’s Appeal as Frivolous, ECF No. 187, is DENIED.

  The corresponding substantive joinder, ECF No. 198, is also DENIED.

                All proceedings against Kaulukukui are STAYED pending a decision

  from the Ninth Circuit as to her interlocutory appeal of the denial of qualified

  immunity. Further proceedings are necessary to decide whether that stay extends

  to claims against other Defendants, including cross- and counter-claims.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, June 9, 2021.



                                                     /s/ J. Michael Seabright
                                                    J. Michael Seabright
                                                    Chief United States District Judge




  David v. Betts et al., Civ. No. 20-00002 JMS-WRP, Order (1) Denying Plaintiffs’ Motion for
  Certification of Defendant Gina Kaulukukui’s Appeal as Frivolous, ECF No. 187; and
  (2) Denying Substantive Joinder, ECF No. 198



                                               14
